Case 2:18-cv-00139-JDL Document 97-38 Filed 11/04/20 Page 1 of 9   PageID #: 2104
                                                                   EXHIBIT
                                                                      38
Case 2:18-cv-00139-JDL Document 97-38 Filed 11/04/20 Page 2 of 9   PageID #: 2105
Case 2:18-cv-00139-JDL Document 97-38 Filed 11/04/20 Page 3 of 9   PageID #: 2106
Case 2:18-cv-00139-JDL Document 97-38 Filed 11/04/20 Page 4 of 9   PageID #: 2107
Case 2:18-cv-00139-JDL Document 97-38 Filed 11/04/20 Page 5 of 9   PageID #: 2108
Case 2:18-cv-00139-JDL Document 97-38 Filed 11/04/20 Page 6 of 9   PageID #: 2109
Case 2:18-cv-00139-JDL Document 97-38 Filed 11/04/20 Page 7 of 9   PageID #: 2110
Case 2:18-cv-00139-JDL Document 97-38 Filed 11/04/20 Page 8 of 9   PageID #: 2111
Case 2:18-cv-00139-JDL Document 97-38 Filed 11/04/20 Page 9 of 9   PageID #: 2112
